Case: 1:14-cv-10150 Document #: 562-25 Filed: 04/29/20 Page 1 of 5 PageID #:29266




                          EXHIBIT 23
Case: 1:14-cv-10150 Document #: 562-25 Filed: 04/29/20 Page 2 of 5 PageID #:29267
Case: 1:14-cv-10150 Document #: 562-25 Filed: 04/29/20 Page 3 of 5 PageID #:29268
                                                                                           ORAL SOLO DOSAGE FORMS              1635


  the added ingredients are selected in order to give the tablet    Such tablets commonly arc called chewable tablets. Upon
  formulation the desirable physical characteristics allowing       chewing, properly prepared tablets will disintegrate smooth-
  the rapid compression of tablets. After compression the           ly at a satisfactory rate, have a pleasant taste and feel and
  tablets must have a number of additional attributes such as       leave no unpleasant aftertaste in the mouth. Diluents used
  appearance, hardness, disintegration ability, appropriate         as excipients for direct compression formulas have been
  dissolution characteristics and uniformity which also are         subjected to prior processing to give them flowability and
  influenced both by the method of preparation and by the           compressibility. These are discussed under Direct Com-
  added materials present in the formulation. In the prepara-       pression, page 1645.
  tion of compressed tablets the formulator also must be cog-          Most formulators of immediate-release tablets tend to use
  nizant of the effect which the ingredients and methods of         consistently only one or two diluents selected from the above
  preparation may have on the availability of the active ingre-     group in their tablet formulations. Usually, these have been
  dients and hence the therapeutic efficacy of the dosage form.     selected on the basis of experience and cost factors. Howev-
  En response to a request by physicians to change a dicumarol      er, in the formulation of new therapeutic agents the com-
  tablet in order that it might he broken more easily, a Canadi-    patibility of the diluent with the drug must be considered.
  an company reformulated to make a large tablet with a score.      For example, calcium salts used as diluents for the broad-
  Subsequent use of the tablet containing the same amount of        spectrum antibiotic tetracycline have been shown to inter-
  drug substance as the previous tablet, resulted in complaints     fere with the drug's absorption from the gastrointestinal
  that larger-than-usual doses were needed to produce the           tract. When drug substances have low water solubility, it is
  same therapeutic response. On the other hand, literature          recommended that water-soluble diluents be used to avoid
  reports indicate that the reformulation of a commercial di-       possible bioavailability problems. Highly adsorbent sub-
  goxin tablet resulted in a tablet, although containing the        stances, eg, bentonite and kaolin, are to be avoided in mak-
  same quantity of drug substance, that gave the desired clini-     ing tablets of drugs used clinically in small dosage, such as
  cal response at half its original dose. Methods and princi-       the cardiac glycosides, alkaloids and the synthetic estrogens.
  ples that can be used to assess the effects of excipients and     These drug substances may be adsorbed to the point where
  additives on drug absorption have been.reviewed.2,14-15 See       they are not completely available after administration. The
  Chapters 36, 75 and 76.                                           combination of amine bases with lactose, or amine salts with
                                                                    lactose in the presence of an alkaline lubricant, results in
                                                                    tablets which discolor on aging.
  Tablet Ingredients                                                  Microcrystalline cellulose (Avicel) usually is used as an
                                                                    excipient in direct compression- formulas. However, its
     In addition to the active or therapeutic ingredient, tablets   presence in 5 to 15% concentrations in wet granulations has
  contain a number of inert materials. The latter are known         been shown to be beneficial in the granulation and drying
  as additives or excipients. They may be classified according      processes in minimizing case-hardening of the tablets and in
  to the part they play in the finished tablet. The first group     reducing tablet mottling.
  contains those which help to impart satisfactory processing         Many ingredients are used for several different purposes,
  and compression characteristics to the formulation. These         even within the same formulation. For example, corn starch
  include diluents, binders and glidants and lubricants. The        can be used in paste form as a binder. When added in drug
  second group of added substances helps to give additional         or suspension form, it is a good disintegrant. Even though
  desirable physical characteristics to the finished tablet. In-    these two uses are to achieve opposite goals, some tablet
  cluded in this group are disintegrants, colors, and in the case   formulas use corn starch in both ways, In some controlled-
  of chewable tablets, flavors and sweetening agents, and in        release formulas, the polymer hydroxypropylmethylcellu-
  the case of controlled-release tablets, polymers or waxes or      lose (HPMC) is used both as an aid to prolong the release
  other solubility-retarding materials.                             from the tablet, as well as a film- former in the tablet coating.
    Although the term inert has been applied to these added         Therefore, most excipients used in formulating tablets and
  materials, it is becoming increasingly apparent that there is     capsules have many uses, and a thorough understanding of
  an important relationship between the properties of the           their properties and limitations is necessary in order to use
  excipients and the dosage forms containing them. Prefor-          them rationally.
  mutation studies demonstrate their influence on stability,
  bioavailability and the processes by which the dosage forms
  are prepared. The need for acquiring more information and                                     Binders
  use standards for excipients has been recognized in a joint
  venture of the Academy of Pharmaceutical Sciences and the            Agents used to impart cohesive qualities to the powdered
  Council of the Pharmaceutical Society of Great Britain.           material are referred to as binders or granulators. They
  The result is called the Handbook of Pharmaceutical Excip-        impart a cohesiveness to the tablet formulation which in-
  ients. This reference is now distributed widely throughout        sures the tablet remaining intact after compression, as well
  the world.°                                                       as improving the free-flowing qualities by the formulation of
                                                                    granules of desired hardness and size. Materials commonly
                            Diluents                                used as binders include starch, gelatin and sugars as sucrose,
                                                                    glucose, dextrose, molasses and lactose. Natural and syn-
    Frequently the single dose of the active ingredient is small    thetic gums which have been used include acacia, sodium
  and an inert substance is added to increase the bulk hi order     alginate, extract of Irish moss, panwar gum, ghatti gum,
  to make the tablet a practical size for compression. Com-         mucilage of isapol husks, earboxymethylcellulose, methyl-
  pressed tablets of dexaniethasone contain 0.75 mg steroid         cellulose, polyvinylpyrrolidone, Vecgum and larch araboga-
  per tablet; hence, it is obvious that another material must be    lactan. Other agents which may be considered binders un-
  added to make tableting possible. Diluents used for this          der certain circumstances are polyethylene glycol, ethylcel-
  purpose include dicalcium phosphate, calcium sulfate, lac-        lulose, waxes, water and alcohol.
  tose, cellulose, kaolin, mannitol, sodium chloride, dry starch      The quantity of binder used has considerable influence on
  and powdered sugar. Certain diluents, such as mannitol,           the characteristics of the compressed tablets. The use of too
  lactose, sorbitol, sucrose and inositol, when present in suffi-   much hinder or too strong a binder will make a hard tablet
  cient quantity, can impart properties to some compressed          which will not disintegrate easily and which will cause exces-
  tablets that permit disintegration in the mouth by chewing.       sive wear of punches and dies. Differences in binders used




                                                                                                          IPXL00007512

                                                                                                             ENDO-OPANA-000247044
Case: 1:14-cv-10150 Document #: 562-25 Filed: 04/29/20 Page 4 of 5 PageID #:29269
                                                                                                ORAL SOLID DOSAGE FORMS                 1641


                                                                                                   Validation
                                                                         In this era of increasing regulatory control of the pharma-
                                                                      ceutical industry, manufacturing procedures cannot be dis-
                                                                      cussed without the mention of some process validation activ-
                                                                      ity. By way of documentation, product testing and, per-
                                                                      haps, in-process testing as well, the manufacturer can
                                                                      demonstrate that his formula and process perform in the
                                                                      manner expected and that it does so reproducibly.
                                                                        Although the justification for requiring validation is
                                                                      found in the regulations relating to "Current Good Manu-
                                                                      facturing Practices for Finished Pharmaceuticals" as well as
                                                                      other sources, there is still much room for interpretation and
                                                                      the process varies from one company to another. General
                                                                      areas of agreement appear to be that
                                                                        The validation activity must begin in R&D and continue through
                                                                      product introduction.
                                                                        Documentation is the key.
                                                                        In general, three batches represent an adequate sample for validation.

                                                                      Increasingly, the FDA is rejecting historical data or "retro-
                                                                      spective validation and is requiring that new products be
                                                                      validated from beginning to end, a process called "prospec-
                                                                      tive validation."

                                                                      Methods of Preparation
 Fig 89-5. Vancterkamp Tablet Disintegration Tester (courtesy, Van-
 Kel).                                                                                    Wet-Granulation Method

 test is indicated when any residue remaining is a soft mass
                                                                         The most widely used and most general method of tablet
 having no palpably soft core. The plastic discs help to force        preparation is the wet-granulation method. Its popularity
 any soft mass which forms through the screen.                        is due to the greater probability that the granulation will
                                                                      meet all the physical requirements for the compression of
    For compressed uncoated tablets the testing fluid is usual-
 ly water at 37°, but in some cases the monographs direct that        good tablets. Its chief disadvantages are the number of
 Simulated Gastric Fluid TS be used. If one or two tablets            separate steps involved, as well'as the time and labor neces-
 fail to disintegrate, the test is to be repeated using 12 tablets.   sary to carry out the procedure, especially on the large scale.
                                                                      The steps in the wet methdd are weighing, mixing, granula-
 Of the 18 tablets then tested, 16 must have disintegrated
                                                                      tion, screening the damp mass, drying, dry screening, lubri-
 within the given period of time. The conditions of the test
 are varied somewhat for coated tablets, buccal tablets and           cation and compression. The equipment involved depends
 sublingual tablets. Disintegration times are included in the         on the quantity or size of the batch. The active ingredient,
 individual tablet monograph. For most uncoated tablets               diluent and disintegrant are mixed or blended well. For
 the period is 30 min although the time for some uncoated             small batches the ingredients may be mixed in stainless steel
 tablets varies greatly from this. For coated tablets up to 2 hr      bowls or mortars. Small-scale blending also can be carried
 may be required, while for sublingual tablets, such as CT            out on a large piece of paper by.holding opposite edges and
                                                                      tumbling the material back and forth. The powder blend
 Isoproterenol Hydrochloride, the disintegration time is 3
                                                                      may be sifted through a screen of suitable fineness to remove
 min. For the exact conditions of the test, consult the USP.
                                                                      or break up lumps. This screening also affords additional
                        Dissolution Test                              mixing. The screen selected always should be of the same
                                                                      type of wire or cloth that will not affect the potency of the
    For certain tablets the monographs direct compliance              ingredients through interaction. For example, the stability
 with limits on dissolution rather than disintegration. Since         of ascorbic acid is affected deleteriously by even small
 drug absorption and physiological availability depend on             amounts of copper, thus care must be taken to avoid contact
 having the drug substance in the dissolved state, suitable           with copper or copper-containing alloys.
 dissolution characteristics are an important property of a              For larger quantities of powder the Patterson-Kelley
 satisfactory tablet. Like the disintegration test, the dissolu-      twin-shell blender and the double-cone blender offer means
 tion test for measuring the amount of time required for a            of precision blending and mixing in short periods of time
 given percentage of the drug substance in a tablet to go into        (Fig 89-6). Twin-shell blenders are available in many sizes
 solution under a specified set of conditions is an in vitro test.    from laboratory models to large production models. Plane-
 It is intended to.provide a step towards the evaluation of the       tary mixers, eg, the Glen mixer and the Hobart mixer, have
 physiological availability of the drug substance, but as de-         served this function in the pharmaceutical industry for
 scribed currently, it is not designed to measure the safety or       many years (Fig 89-7). On a large scale, ribbon blenders also
 efficacy of the tablet being tested. Both the safety and             are employed frequently and may be adapted for continuous
 effectiveness of a specific dosage form must be demonstrat-          production procedures. Mass mixers of the sigma-blade
 ed initially by means of appropriate in vivo studies and             type have been used widely in the pharmaceutical industry.
 clinical evaluation. Like the disintegration test, the dissolu-         Rapidly increasing in popularity are the high-speed, high-
 tion test does provide a means of control in assuring that a         shear mixers such as the Lodige/Littleford, the Diosna, the
 given tablet formulation is the same as regards dissolution as       Fielder and the Baker-Perkins. For these mixers a full
 the batch of talalets shown initially to be clinically effective.    range of sizes are available. The processing of granulations
 It also provides an in vitro control procedure to eliminate          in these machines is generally faster than in conventional
 variations among production batches. Refer to Chapter 31             granulators. However, control over the process is critical,
 for a complete discussion of dissolution testing.                    and scale-up issues may become extremely important.25




                                                                                                                     IPXL00007518

                                                                                                                         ENDO-OPANA-000247050
Case:
 1678 1:14-cv-10150
       CHAPTER 91   Document #: 562-25 Filed: 04/29/20 Page 5 of 5 PageID #:29270

             kr° = Rate In = Rate Out = ke•Cd-Vd             (I)      In order to maintain drug blood levels within the thera-
                                                                    peutic range over the entire time course of therapy, most
  where leP is the zero-order rate constant for drug release        sustained-release drug delivery systems are, like conven-
  (amount/time), he is the first-order rate constant for overall    tional dosage forms, administered as multiple rather than
 drug elimination (time-1), Cd is the desired drug level in the     single doses. For an ideal sustained-release system that
  body (amount/volume) and 1/4 is the volume space in which         releases drug by zero-order kinetics, the multiple dosing
  the drug is distributed. The values of ka Cd and Vd needed        regimen is analogous to that used for a constant intravenous
  to calculate kr° are obtained from appropriately designed         infusion, as discussed in Chapter 36. For those sustained-
 .single-dose pharmacokinetic studies. Equation I provides          release systems having release kinetics other than zero-or-
  the method to calculate the zero-order release rate constant      der, the multiple dosing regimen is more complex and its
  necessary to maintain a constant drug blood or tissue level       analysis is beyond the scope of this chapter; Welling and
  for the simplest case where drug is eliminated by first-order     Dobrinska3 provide more detailed discussion.
  kinetics. For many drugs, however, more complex elimina-
  tion kinetics and other factors affecting their disposition are   Potential Advantages of Sustained Drug Therapy
  involved. This in turn affects the nature of the release
  kinetics necessary to maintain a constant drug blood level.          All sustained-release products share the common goal of
  It is important to recognize that while zero-order release        improving drug therapy over that achieved with their non-
  may be desirable theoretically, nonzero-order release may be      sustained counterparts. This improvement in drug therapy
  equivalent clinically to constant release in many cases.          is represented by several potential advantages of the use of
  Aside from the extent of intra- and intersubject variation is     sustained-release systems, as shown in Table I.
  the observation that, for many drugs, modest changes in              Patient compliance has been recognized as a necessary
  drug tissue levels do not result in an improvement in clinical    and important component in the success of all self-adminis-
  performance. Thus, a nonconstant drug level may be indis-         tered drug therapy. Minimizing or eliminating patient
  tinguishable clinically from a constant drug level.               compliance problems is an obvious advantage of sustained-
     To achieve a therapeutic level promptly and sustain the        release therapy. Because of the nature of its release kinet-
  level for a given period of time, the dosage form generally       ics, a sustained-release system should be able to use less total
  consists of two parts: an initial priming dose, Di, that re-      drug over the time course of therapy than a conventional
  leases drug immediately and a maintenance or sustaining           preparation. The advantages of this are a decrease or elimi-
  dose, Da- The total dose, W, thus required for the system is      nation of both local and systemic side effects, less potentia-
                                                                    tion or reduction in drug activity with chronic use and mini-
                          W = Di + Ds,                       (2)
                                                                    mization of drug accumulation in body tissues with chronic
 For a system where the maintenance dose releases drug by a         dosing.
 zero-order process for a specified period of time, the total          Unquestionably the most important reason for sustained-
 dose2 is                                                           drug therapy is improved efficiency in treatment, ie, opti-
                                                                    mized therapy. The result of obtaining constant drug blood
                         W = Di + k,_°T,1                    (3)    levels from a sustained-release system is to achieve promptly
                                                                    the desired effect and maintain it. Reduction or elimination
 where hr° is the zero-order rate constant for drug release and     of fluctuations in the drug blood level allows better disease
 Td is the total time desired for sustained release from one        state management. In addition, the method by which sus-
 dose. if the maintenance dose begins the release of drug at        tained release is achieved can improve the bioavailability of
 the time of dosing (t = 0), it will add to that which is           some drugs. For example, drugs susceptible to enzymatic
 provided by the initial dose, thus increasing the initial drug     inactivation or bacterial decomposition can be protected by
 level. In this case a correction factor is needed to account       encapsulation in polymer systems suitable for sustained re-
 for the added drug from the maintenance dose:                      lease. For drugs that have a "specific window" for absorp-
                                                                    tion, increased bioavailability can be attained by localizing
                    W     Di + kr°Td - kr°Tp                 (4)    the sustained-release delivery system in certain regions of
                                                                    the gastrointestinal tract. Improved efficiency in treatment
 The correction factor, lePT,, is the amount of drug provided
                                                                    also can take the form of a special therapeutic effect not
 during the period from t 0 to the time of the peak drug
                                                                    possible with a conventional dosage form (see Table I).
 level, Tp. No correction factor is needed if the dosage form
                                                                       The last potential advantage listed in Table I, that of
 is constructed in such a fashion that the maintenance dose
 does not begin to release drug until time Tr.                      economy, can be examined from two points of view. Al-
                                                                    though the initial unit cost of most sustained-drug delivery
    It already has been mentioned that a perfectly invariant        systems usually is greater than that of conventional dosage
 drug blood or tissue level versus time profile is the ideal goal
 of a sustained-release system. The way to achieve this, in          Table I—Potential Advantages of Sustained Drug Therapy
 the simplest case, is by use of a maintenance dose that
 releases its drug by zero-order kinetics. However, satisfac-
 tory approximations of a constant drug level can be obtained       I. Avoid patient compliance problems
                                                                    2. Employ less total drug
 by suitable combinations of the initial dose and a mainte-            a. Minimize or eliminate local side effects
 nance dose that releases its drug by a first-order process.           b. Minimize or elimi❑ate systemic side effects
 The total dose for such a system is                                   c. Obtain less potentiation or reduction in drug activity with
                                                                           chronic use
                     W = Di + (keCd/kr)Vd                    (5)       d. Minimize drug accumulation with chronic dosing
                                                                    3. Improve efficiency in treatment
 where Fi r is the first-order rate constant for drug release          a. Cure or control condition more promptly
 (time-1), and k„ Cd and Vd are as defined previously. If the          13. Improve control of condition, ic, reduce fluctuation in drug
 maintenance dose begins releasing drug at t = 0, a correction             level
 factor is required just as it was in the zero-order case_ The         c. Improve bioavailability of some drugs
 correct expression in this case is                                    d. Make use of special effects, eg, sustained-release aspirin for
                                                                           morning relief of arthritis by dosing before bedtime
                W = Di +.(keedik,)Vd - D,,,k,Tp              (6)    4. Economy




                                                                                                                IPXL00007555

                                                                                                                   ENDO-OPANA-000247087
